              Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 1 of 16




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                          No. 6:20-cv-00729
BRAZOS LICENSING AND DEVELOPMENT,
                                                     JURY TRIAL DEMANDED
               Plaintiff,

         v.

HEWLETT PACKARD ENTERPRISE COMPANY,

               Defendant.


                              BRAZOS’S COMPLAINT AGAINST HPE FOR
                            INFRINGEMENT OF U.S. PATENT NO. 7,646,729

         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”),

by and through its attorneys, files this Complaint for Patent Infringement against defendant

Hewlett Packard Enterprise Company (“HPE”) and alleges:

                                     NATURE OF THE ACTION

         1.    This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1 et seq., including §§ 271, 281, 284, and 285.

                                          THE PARTIES

         2.    Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas

76701.

         3.    On information and belief, HPE is a corporation organized and existing under the

laws of Delaware, with a regular and established place of business located at 14231 Tandem

Boulevard, Austin, Texas 78728. HPE may be served through its designated agent for service of

process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas, 75201.
              Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 2 of 16




                                     JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        5.      This Court has specific and general personal jurisdiction over HPE pursuant to

due process and/or the Texas Long Arm Statute because HPE has committed and continues to

commit acts of patent infringement, including acts giving rise to this action, within the State of

Texas and within this Judicial District. The Court’s exercise of jurisdiction over HPE would not

offend traditional notions of fair play and substantial justice because HPE has established

minimum contacts with the forum. For example, on information and belief, HPE has committed

acts of infringement in this Judicial District, directly and/or through intermediaries, by, among

other things, making, using, offering to sell, selling, and/or importing products and/or services

that infringe the Asserted Patent, as alleged herein.

        6.      Upon information and belief, HPE has continuous and systematic business

contacts with the State of Texas. HPE is registered to do business in the State of Texas, has

offices and facilities in the State of Texas, and actively directs its activities to customers located

in the State of Texas. HPE, directly and/or through affiliates and/or intermediaries, conducts its

business extensively throughout Texas, by shipping, importing, manufacturing, distributing,

offering for sale, selling, and/or advertising its products and services in the State of Texas and

this Judicial District.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b). HPE is registered

to do business in Texas and, upon information and belief, HPE has offices in this Judicial

District, has transacted business in this Judicial District, and has committed acts of direct and

indirect infringement in this Judicial District by, among other things, importing, offering to sell,




                                                   2
               Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 3 of 16




and selling products that infringe the Asserted Patent. HPE has regular and established places of

business in this Judicial District, as set forth below.

         8.     HPE maintains a regular and established place of business in this Judicial District,

at least at 14231 Tandem Boulevard, Austin, Texas 78728: 1,2




         9.     Upon information and belief, HPE conducts business and serves customers from

its regular and established place of business in Austin, Texas, in this District. Upon information

and belief, HPE’s Austin office is located on a 52-acre campus. 3

         10.    In October 2019, it was reported that HPE signed a lease for a 27,326-square-

foot-space in a 164,714-square-foot office building in North Austin at Paloma Ridge, located at

13620 FM 620 Austin, Texas, 78717. 4



1
    See https://www.hpe.com/us/en/contact-hpe.html.
2
 See https://goo.gl/maps/mojArn1WxaHcHU8v8; see also https://goo.gl/maps/
cBjm1De4gVPFMeam9.
3
 See https://www2.colliers.com/en/properties/austin-continuum/USA-14231-tandem-boulevard-
austin-tx-78728/usa1046778.
4
 See https://communityimpact.com/local-news/austin/leander-cedar-park/coming-soon/2019/10/
23/hewlett-packard-signs-lease-at-paloma-ridge-on-fm-620/.


                                                   3
               Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 4 of 16




         11.     Upon information and belief, HPE owns at least two properties in Austin, Texas,

in this Judicial District.5

         12.     HPE maintains regular and established places of business in the State of Texas,

nearby to this District, including at 11445 Compaq Center West Drive Houston, Texas, 77070;

and 6080 Tennyson Parkway, Suite 400, Plano, Texas 75024. 6

         13.     HPE website states that HPE is as “a global edge-to-cloud Platform-as-a-Service

company . . . that helps customers connect, protect, analyze, and act on all [of the customer’s]

data and applications wherever they live . . . .” 7 Upon information and belief, HPE designs,

manufactures, uses, imports into the United States, sells, and/or offers for sale in the United

States products that infringe the Asserted Patent, directly and or through intermediaries, as

alleged herein. HPE markets, sells, and/or offers to sell its products and/or services, including

those accused herein of infringement, to actual and potential customers and end-users located in

Texas and in this Judicial District, as alleged herein.

         14.     HPE organizes its business into “four segments,” as described in its Form 10-K

for the fiscal year ended October 31, 2019. One of these “segments” is the “Intelligent Edge”

segment, which “provides a portfolio of secure Edge-to-Cloud solutions . . . that include wireless

local area network (‘LAN’), campus and data center switching, software-defined wide area

networking, security, and associated services to enable secure connectivity for business of any

size.” HPE’s “Intelligent Edge” “segment” “operat[es] under the Aruba brand.” HPE reports




5
 See http://propaccess.traviscad.org/clientdb/SearchResults.aspx (printout attached as
Exhibit B).
6
    See supra note 1.
7
    See https://www.hpe.com/us/en/about.html.


                                                  4
                Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 5 of 16




revenues from the “HPE Aruba Product” and “HPE Aruba Service” business units within the

Intelligent Edge segment of its business on its Form 10-K.8

          15.    HPE advertises and sells HPE Aruba Products and HPE Aruba Services to

customers, inter alia, as part of its Networking portfolio, which is comprised of “AI-powered

networking solutions for the Intelligent Edge.” 9 HPE also promotes and sells HPE Aruba

Products and HPE Aruba Services to customers as part of its “HPE OEM integrated solution” or

“HPE OEM Solutions” portfolio.”10

          16.    HPE’s website permits users to configure and customize HPE products, including

HPE Aruba Products and HPE Aruba Services, and request prices quote from HPE on the

configured products.11 HPE’s website also permits users to purchase HPE products, including

HPE Aruba Products, directly from HPE’s website. 12

          17.    Upon information and belief, HPE offers trainings and/or certifications to its

employees including, inter alia, trainings and certifications regarding the sales and/or service of

HPE products, including HPE Aruba Products and HPE Aruba Services. For example, HPE

offers an HPE Sales Certification to HPE employees, including HPE sales team members, that

teaches how to “describe, position and recommend” HPE Aruba Products and HPE Aruba

Services to customers.”13



8
    See https://investors.hpe.com/~/media/Files/H/HP-Enterprise-IR/documents/hpe-10k2019.pdf.
9
    See https://www.hpe.com/us/en/networking.html.
10
     See https://www.hpe.com/us/en/oem.html.
11
  See, e.g., https://h22174.www2.hpe.com/SimplifiedConfig/Welcome (printout attached as
Exhibit C).
12
  See, e.g., https://buy.hpe.com/us/en/networking/switches/modular-ethernet-switches/aruba-
8400-switch-products/aruba-8400-switch-series/p/1010129959.
13
     See https://certification-learning.hpe.com/tr/datacard/Certification/Aruba-SCE-APAS.


                                                  5
                Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 6 of 16




          18.    As of August 2020, HPE advertised at least fifteen public job postings for

positions at HPE’s Austin, Texas office.14 At least one such posting advertised an opening in

HPE’s Austin office for a Driver Software Engineer, whose responsibilities include, inter alia,

the ability to “[d]esign, develop, and integrate driver software features and capabilities for HPE’s

networking product line,”15 which includes HPE Aruba Products and HPE Aruba Services. 16

                                             COUNT I
                            (Infringement of U.S. Patent No. 7,646,729)

          19.    Brazos re-alleges and incorporates by reference the preceding paragraphs 1–18 of

this Complaint.

          20.    On January 12, 2010, the U.S. Patent & Trademark Office duly and legally issued

U.S. Patent No. 7,646,729 (the “’729 Patent”), entitled “Method and Apparatus for

Determination of Network Topology.” A true and correct copy of the ’729 Patent is attached as

Exhibit A to this Complaint.

          21.    Brazos is the owner of all rights, title, and interest in and to the ’729 Patent,

including the right to assert all causes of action arising under the ’729 Patent and the right to any

remedies for the infringement of the ’729 Patent.

          22.    HPE makes, uses, sells, offers for sale, imports, and/or distributes in the United

States, including within this Judicial District, switches with support for Ethernet Ring Protection




14
  See https://www.linkedin.com/jobs/search?keywords=Hewlett%20Packard%20Enterprise&
location=Austin%2C%20Texas%2C%20United%20States (printout attached as Exhibit D).
15
  See https://www.linkedin.com/jobs/view/driver-software-engineer-at-hewlett-packard-
enterprise-1901505190/.
16
     See supra note 9.


                                                    6
                Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 7 of 16




Switching (ERPS), including, but not limited to, FlexNetwork 7500 Series switches, 17 HPE

FlexFabric 5710 Series switches,18 Aruba CX 8400 Series switches,19 HPE FlexFabric 5940 and

5930 Series switches,20 HPE FlexFabric 12900E Series switches, 21 HPE FlexNetwork 5130 HI

Series switches,22 and HPE FlexNetwork 5510 HI Series switches 23 (collectively, the “Accused

Products”).24

          23.    The Accused Products include “HPE Aruba Products” and/or “HPE Aruba

Services” as described in HPE’s Form 10-K for the fiscal year ended October 31, 2019. 25




17
  See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexnetwork-7500-switch-
series/p/4177519; see also https://support.hpe.com/hpesc/public/docDisplay?docId=emr_na-
c05366186.
18
  See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexfabric-5710-switch-
series/p/1010868971; see also https://support.hpe.com/hpesc/public/docDisplay?docId=
a00050572en_us; https://techhub.hpe.com/eginfolib/networking/docs/switches/5710/5200-
4983_hi-avail_cg/content/bk01-toc.htm.
19
  See https://buy.hpe.com/us/en/networking/switches/modular-ethernet-switches/aruba-8400-
switch-products/aruba-8400-switch-series/p/1010129959; https://www.arubanetworks.com/
products/networking/switches/8400-series/; see also https://techhub.hpe.com/eginfolib/Aruba/
OS-CX_10.03/5200-5958/index.html#GUID-A100D19F-3FC6-49DD-B63B-
90A18C0FA1EF.html
20
  See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexfabric-5940-switch-
series/p/1009148840; see also https://techhub.hpe.com/eginfolib/networking/docs/switches/
5940-5930/5200-4864_hi-avail_cg/content/bk01-toc.htm.
21
  See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexfabric-12900e-switch-
series/p/5443167; see also https://techhub.hpe.com/eginfolib/networking/docs/switches/12900E/
5200-4934_hi-avail_cg/content/bk01-toc.htm.
22
  See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexnetwork-5130-hi-
switch-series/p/1008605458; see also https://techhub.hpe.com/eginfolib/networking/docs/
switches/5130hi/cg/5200-3603_hi-avail_cg/content/index.htm.
23
  See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexnetwork-5510-hi-
switch-series/p/1008652960; see also https://techhub.hpe.com/eginfolib/networking/docs/
switches/5510hi/cr/5200-3843_hi-avail_cr/content/index.htm.
24
     See also supra note 9.
25
     See supra note 8.


                                               7
                Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 8 of 16




          24.    The Accused Products practice a method for managing a communications

network.

          25.    The Accused Products “comprise[] modular, multilayer chassis switches that meet

the evolving needs of integrated services networks. The switches can be deployed in multiple

networking environments, including the enterprise LAN core, aggregation layer, and wiring

closet edge. Moreover, these switches deliver wire-speed Layer 2 and Layer 3 routing services

for the most demanding applications with hardware-based IPv4 and IPv6 support.” 26

          26.    “Ethernet Ring Protection Switching (ERPS) is a robust link layer protocol that

ensures a loop-free topology and implements quick link recovery.” 27

          27.    The Accused Products practice a method comprising the step of adapting a sniffer

to collect information from nodes of a first outer nodal area of the communications network. The

Accused Products perform the adapting step by configuring the sniffer as a partition designated

inner-nodal area node of the first outer nodal area.

          28.    The Accused Products provide a feature of flushing packets to update MAC

addresses in the nodes of the major ring for the update in topology change in a subring. The

Accused Products use “ERPS protocol packets” that “are Ring Automatic Protection Switching

(R-APS) packets,” including the “Flush” packet type, which function as follows: “If the topology

of the subring changes, the interconnection ports on the subring broadcasts flush packets. All

nodes that receive the flush packets update MAC address entities.” 28

          29.    In an ERPS, each major ring (i.e., inner nodal area) connects with subrings (i.e.,

outer nodal areas) via interconnection nodes. For example, an ERPS can be implemented with a

26
     See https://support.hpe.com/hpesc/public/docDisplay?docId=emr_na-c02699625.
27
     See https://support.hpe.com/hpesc/public/docDisplay?docId=c05366186 at 96.
28
     See supra note 12 at 97.


                                                  8
                Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 9 of 16




network that “has three or more rings” in which “[e]ach subring is connected to the major ring by

two interconnection nodes.” The figure (hereinafter, Figure A) below is a diagram of such a

network:29




                                               Figure A

Figure A shows a major ring (i.e., inner nodal area) connected to two subrings, Subring 1 (i.e.,

second outer nodal area) and Subring 2 (i.e., first outer nodal area).

          30.    The topology changes and flushing of the forwarding database information can

occur only through interconnection nodes into the major ring. The interconnection nodes can be

a part of both the major ring and subring at the same time. The interconnection nodes can

forward information to the major ring as well as can communicate with subrings. According to

the ERPS standard (ITU-T G.8032/Y.1344 (02/2012)): 30

                 The topology change propagation process is described in clause
                 10.1.12; it generates a signal to inform the entities of other network
                 domains attached to a sub-ring of topology changes on the sub-
                 ring. This process exists only of the ERP control processes of sub-
                 ring interconnection nodes.

                 The interconnection flush logic is described in clause 10.1.11. It
                 receives topology change notification information from other

29
     See supra note 12 at 101–02 (Fig. 30).
30
  See https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.8032-201202-S!!PDF-E
&type=items at 23–24.


                                                   9
                Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 10 of 16




                  connected entities, such as a sub-ring’s ERP control process and
                  ETH_C_MI_RAPS_Propagate_TC management information.
                  Based on this information, it may initiate flushing of the FDB for
                  the local ring ports and may trigger transmission of R-APS event
                  requests to both ring ports. This logic is included on the ERP
                  control processes of the interconnection nodes of Ethernet rings
                  that sub-rings are connected to. This logic is not present on
                  Ethernet ring nodes that are not interconnection nodes.

          31.     As shown, for example, in Figure A, the Device D (i.e., interconnection node) is a

part of the major ring and the subring 2. Device D can communicate with Device H of subring 2,

and also communicates with Device A of the major ring.

          32.     A ring ID uniquely identifies an ERPS ring. All nodes on an ERPS ring must have

a configuration of the same ring ID. The nodes of one ring (e.g., configured with ring ID ‘1’)

cannot communicate with nodes of a different ring (e.g., configured with ring ID ‘2’). For

example, in Figure A, the Device H of subring 2 cannot directly communicate with Device A of

the major ring due to different ring IDs. Device D being a part of both the rings (i.e., major ring

and subring2) configured with the respective ring IDs provides a communication path from

Device H to Device A. “A ring ID uniquely identifies an ERPS ring” and “[a]ll nodes on an

ERPS ring must be configured with the same ring ID.” 31

          33.     As shown, for example, in Figure A, in case of a link failure between Device G

and Device H, the major ring is unaware of topology change as Device H cannot communicate

directly with the nodes of the major ring (e.g., Device A) as both the devices are configured with

different ring IDs. The interconnection node (e.g., Device D) acts as a sniffer (i.e., adapting a

sniffer to sniff the topology change packets) to forward the information to the major ring. The

Accused Products enable the interconnection nodes to forward flush packets (i.e., adapting a

sniffer to sniff the topology change packets) for topology changes in subring to the major ring.

31
     See supra note 12 at 105.


                                                  10
                Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 11 of 16




“Enabling flush packet transparent transmission” “enables the interconnection nodes to forward

flush packets for topology changes in the subring to the major ring.” 32 In order to enable ERPS, a

required task includes “[e]nabling flush packet transparent transmission.” 33

          34.     The communications network in which the Accused Products operate comprises

an inner nodal area and a plurality of outer nodal areas connected to the inner nodal area via

respective nodes of the inner nodal area, each outer nodal area comprising a plurality of nodes,

each of the plurality of nodes configured to send link status messages only to other nodes of the

outer nodal area.

          35.     The Accused Products implement ERPS topology for managing a communication

network. An ERPS communication network is partitioned into major rings (i.e., an inner nodal

area) and subrings (i.e., the plurality of outer nodal areas). “ERPS rings can be divided into

major rings and subrings. An ERPS network consists of one major ring or multiple major rings,

and multiple subrings. By default, a ring is a major ring. You can configure a ring as a subring

manually.”34

          36.     As shown, for example, in Figure A, Devices A, B, C, D form a major ring (i.e.,

inner ring), the Devices B, G, D, H, and the Devices C, D, E, F forms subring 1 and subring 2

respectively. The Subrings connect with the major ring via the interconnection nodes, which are

Device B, C, D (i.e., a plurality of outer nodal areas connected to the inner nodal area via

respective nodes of the inner nodal area). The Device D being a part of subring 2, collects (i.e.,

sniffs) information (e.g., Link Status information/topology change information) flown internally



32
     See supra note 12 at 105.
33
     See supra note 27 at 103–04.
34
     See supra note 12 at 96.


                                                  11
             Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 12 of 16




and flushes the information (e.g., topology change information) in the major ring since it is also

part of the major ring.

       37.     The Accused Products practice a method comprising the step of adapting the

sniffer to collect information from nodes of a second outer nodal area of the communications

network by configuring the sniffer as a partition designated inner-nodal-area node of the second

outer nodal area.

       38.     As shown, for example, in Figure A, if there is a fault in the link between Device

E and Device F, the major ring is unaware of topology change as Device F cannot communicate

directly with the nodes of the major ring (e.g., Device A) as both the devices are configured with

different ring IDs. The Device D (i.e., interconnection node/sniffer) being a part of subring 1

(i.e., configured as partition designated inner-nodal-area node of the second outer nodal area),

collects (i.e., sniffs) information (e.g., topology change information) flown internally of subring

1 and flushes the information in the major ring.

       39.     The Accused Products practice a method comprising the step of determining a

topology of at least a portion of the communications network using the collected information, the

portion of the communications network comprising the first and second outer nodal areas.

       40.     As shown, for example, in Figure A, in case of a link failure between Device D

and Device H, the major ring is unaware of topology change as Device H cannot communicate

directly with the nodes of the major ring (e.g., Device A) as both the devices are configured with

different ring IDs. The interconnection nodes (e.g., Device D) acts as a sniffer (i.e., sniffs the

topology change packets) to forward the information to the major ring (i.e., adapting a sniffer).

The nodes of the major ring (e.g., Device A) update the MAC address entries based on the

received flush packets. The information will allow the nodes of the major ring (e.g., Device A) to




                                                   12
             Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 13 of 16




communicate with Device H via a new determined topology based on the updated address (i.e.,

via Device B and Device G).

       41.      In view of preceding paragraphs 24–40, each and every element of at least claim 1

of the ’729 Patent is practiced by the Accused Products.

       42.      HPE continues to directly infringe at least one claim of the ’729 Patent, literally

or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this Judicial

District, without the authority of Brazos. HPE’s infringing use of the Accused Products includes

its internal use and testing of the Accused Products.

       43.      HPE has received notice and actual or constructive knowledge of the ’729 Patent

since at least the date of service of this Complaint.

       44.      Since at least the date of service of this Complaint, through its actions, HPE has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’729 Patent throughout the United States, including within this Judicial District,

by, among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

            https://support.hpe.com/hpesc/public/km/search#q=erps;

            https://support.hpe.com/hpesc/public/docDisplay?docId=emr_na-c02699625; and

            https://support.hpe.com/hpesc/public/docDisplay?docId=c05366186.

HPE was and is aware that the normal and customary use by end users of the Accused Products

infringes the ’729 patent. HPE’s inducement is ongoing.




                                                  13
             Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 14 of 16




       45.        Since at least the date of service of this Complaint, through its actions, HPE has

contributed to the infringement of the ’729 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this Judicial District, with

knowledge that the Accused Products infringe the ’729 Patent. The Accused Products have

special features that are especially made or adapted for infringing the ’729 Patent and have no

substantial non-infringing use. For example, in view of the preceding paragraphs, the Accused

Products contain functionality which is material to at least claim 1 of the ’729 Patent.

       46.        The special features include implementing Ethernet Ring Protection Switching

(ERPS) with a feature of flushing packets to update MAC address entries in connection with

topology changes, which is used in a manner that infringes the ’729 Patent.

       47.        The special features constitute a material part of the invention of one or more

claims of the ’729 Patent and are not staples articles of commerce suitable for substantial non-

infringing use.

       48.        Brazos has suffered damages as a result of HPE’s direct and indirect infringement

of the ’729 Patent in an amount adequate to compensate for HPE’s infringement, but in no event

less than a reasonable royalty for the use made of the invention by HPE, together with interest

and costs as fixed by the Court.

                                            JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.

                                         PRAYER FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (a)        enter judgment that HPE infringes one or more claims of the ’729 Patent literally

and/or under the doctrine of equivalents;




                                                   14
             Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 15 of 16




       (b)     enter judgment that HPE has inducted infringement and continues to induce

infringement of one or more claims of the ’729 Patent;

       (c)     enter judgment that HPE has contributed to and continues to contribute to the

infringement of one or more claims of the ’729 Patent;

       (d)     award Brazos damages, to be paid by HPE in an amount adequate to compensate

Brazos for such damages, together with pre-judgment and post-judgment interest for the

infringement by HPE of the ’729 Patent through the date such judgment is entered in accordance

with 35 U.S.C. § 284, and increase such award by up to three times the amount found or assessed

in accordance with 35 U.S.C. § 284;

       (e)     declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (f)     award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                15
           Case 6:20-cv-00729 Document 1 Filed 08/12/20 Page 16 of 16




                                        Respectfully submitted,

Dated: August 12, 2020                  /s/ Raymond W. Mort, III
                                        Raymond W. Mort, III
Edward J. Naughton                      Texas State Bar No. 00791308
(pro hac vice to be filed)              raymort@austinlaw.com
enaughton@brownrudnick.com              THE MORT LAW FIRM, PLLC
Rebecca MacDowell Lecaroz               100 Congress Avenue, Suite 2000
(pro hac vice to be filed)              Austin, Texas 78701
rlecaroz@brownrudnick.com               Tel/Fax: 512-865-7950
BROWN RUDNICK LLP
One Financial Center
Boston, Massachusetts 02111
telephone: (617) 856-8200
facsimile: (617) 856-8201

Alessandra C. Messing
(pro hac vice to be filed)
amessing@brownrudnick.com
Timothy J. Rousseau
(pro hac vice to be filed)
trousseau@brownrudnick.com
Yarelyn Mena
(pro hac vice to be filed)
ymena@brownrudnick.com
BROWN RUDNICK LLP
7 Times Square
New York, New York 10036
telephone: (212) 209-4800
facsimile: (212) 209-4801

Sarah G. Hartman
(pro hac vice to be filed)
shartman@brownrudnick.com
BROWN RUDNICK LLP
2211 Michelson Drive, 7th Floor
Irvine, California 92612
telephone: (949) 752-7100
facsimile: (949) 252-1514
                                        Counsel for Plaintiff
                                        WSOU Investments, LLC d/b/a
                                        Brazos Licensing and Development




                                       16
